Citation Nr: 1731094	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine (low back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference Board hearing at the RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Board remanded the Veteran's claim to obtain an updated VA orthopedic examination with electrodiagnostic testing as a result of the Veteran's contentions of worsening symptoms since the most recent VA examination, as well as neurological symptoms in his lower extremities that he associated with his low back disability.  Unfortunately, the AOJ has not substantially complied with these remand directives; thus, further remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Veteran was afforded a VA orthopedic examination in May 2015, despite earlier December 2012 and July 2014 VA examination findings of radiculopathy and neurological symptoms in the left lower extremity, the examiner found no neurological abnormalities or radiculopathy and stated that electrodiagnostic studies were not recommended at the time.  Contemporary medical treatment records note radicular symptoms as well as the Veteran's representative's written argument, received in September 2016.  Therefore, remand to provide another VA examination with electrodiagnostic testing is necessary.  

In light of the necessity for another remand, any updated VA treatment records should also be obtained prior to securing the above opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from February 2014 to the present.  

2.  Afford the Veteran an VA spine examination to determine the severity of his service-connected low back disability, as well as the nature and extent of any neurological impairment of the lower extremities due to the Veteran's low back disability.  

The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished, to include electrodiagnostic tests.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  

A complete rationale for all opinions must be provided.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After the completion of the above and any other development deemed necessary, readjudicate the Veteran's claim for an increased disability rating for DDD of the lumbar spine, to include consideration of neurological symptoms of the lower extremities.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




